EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dana Broughton on 2/11/2022.
The application has been amended as follows: 

Claims
1. - 50. (Cancelled)

51. (Previously Presented) A synthetic pneumococcal saccharide comprising one or more repeat unit(s) —>4)--D-Glcp-(1 —>4)-[Gro-(2—>P—>3)]--D-Galp-(1—>4)--L-Rhap-(1—>; wherein the pneumococcal saccharide is conjugated to a carrier protein; wherein the carrier protein is selected from a group consisting of CRM197, Diphtheria toxoid, tetanus toxoid, detoxified exotoxin A from P. aeruginosa, detoxified hemolysin A of S. aureus, clumping factor A, clumping factor B, E. coli FimH, E. coli FimHC, E. coli heat labile enterotoxin, detoxified variants of E. coli heat labile enterotoxin, Cholera toxin B subunit (CTB), cholera toxin, detoxified variants of cholera toxin, E. coli sat protein, the passenger domain of E. coli sat protein, C. jejuni AcrA, C. jejuni natural glycoproteins, S. pneumoniae pneumolysin, S. pneumoniae NOX, S. pneumoniae PspA, S. pneumoniae PcpA, S. pneumoniae PhtD, S. pneumoniae PhtE, S. pneumoniae ply, and S. pneumoniae LytB; wherein the pneumococcal saccharide is a hybrid oligosaccharide or polysaccharide having a structure: (B)n—A—> wherein A is an oligosaccharide containing at least 2, 3, 4, 5, 6, 7 or 8 monosaccharides, with a hexose monosaccharide derivative at the reducing end (indicated by the arrow in the diagram): wherein B is an oligosaccharide repeat unit —>4)--D-Glcp-(1 —>4)-[Gro--D-Galp-(1—>4)--L-Rhap-(1—>; and wherein n is at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or at least 20. 

52. (Previously Presented) The pneumococcal saccharide according to claim 51, comprising less than 500 repeat units.

53. (Cancelled)

54. (Currently Amended) The pneumococcal saccharide according to claim [[53]]51 wherein A is an oligosaccharide identical to the repeat unit B with the exception that A comprises a hexose monosaccharide derivative at the reducing end of the oligosaccharide in place of the hexose monosaccharide at the reducing end of B.

55. (Currently Amended) A pneumococcal saccharide comprising one or more repeat unit(s) —>4)--D-Glcp-(1 —>4)-[Gro-(2—>P—>3)]--D-Galp-(1—>4)--L-Rhap-(1—> conjugated to a carrier protein, wherein the pneumococcal saccharide is a hybrid oligosaccharide or polysaccharide having a structure: (B)n—A—> wherein A is an oligosaccharide containing at least 2, 3, 4, 5, 6, 7 or 8 monosaccharides, with a hexose monosaccharide derivative at the reducing end (indicated by the arrow in the diagram): wherein B is an oligosaccharide repeat unit —>4)--D-Glcp-(1 —>4)-[Gro-(2—>P—>3)]--D-Galp-(1—>4)--L-Rhap-(1—>; and wherein n is at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or at least 20, wherein the carrier protein is attached to a glucose or the hexose monosaccharide derivative of the pneumococcal saccharide.

56. – 63. (Cancelled)

64. (Currently Amended) An immunogenic composition comprising a pneumococcal saccharide comprising one or more repeat unit(s) —>4)--D-Glcp-(1 —>4)-[Gro-(2—>P—>3)]--D-Galp-(1—>4)--L-Rhap-(1—> conjugated to a carrier protein wherein the carrier protein is selected from a group comprising consisting of detoxified exotoxin A from P. aeruginosa (EPA), TT, DT, CRM197, PhtD, detoxified pneumolysin and protein  wherein the pneumococcal saccharide is a hybrid oligosaccharide or polysaccharide having a structure: (B)n—A—> wherein A is an oligosaccharide containing at least 2, 3, 4, 5, 6, 7 or 8 monosaccharides, with a hexose monosaccharide derivative at the reducing end (indicated by the arrow in the diagram): wherein B is an oligosaccharide repeat unit —>4)--D-Glcp-(1 —>4)-[Gro-(2—>P—>3)]--D-Galp-(1—>4)--L-Rhap-(1—>; and wherein n is at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or at least 20.

65. (Previously Presented) A pneumococcal saccharide according to claim 51, for use in the treatment or prevention of a disease caused by Streptococcus pneumoniae infection.

66. (Previously Presented) An immunogenic composition according to claim 64, for use in the treatment or prevention of a disease caused by Streptococcus pneumoniae infection.

67. (Previously Presented) The pneumococcal saccharide according to claim 51 is a recombinant pneumococcal saccharide.

68. (Previously Presented) The pneumococcal saccharide according to claim 52, comprising 1 to 200 repeat units.

69. (Previously Presented) The pneumococcal saccharide according to claim 52, comprising 2 to 50 repeat units.

70. (Previously Presented) The pneumococcal saccharide according to claim 52, comprising 2 to 20 repeat units.

71. (Currently Amended) The pneumococcal saccharide according to claim [[53]]51, wherein the hexose monosaccharide’ derivative is N-acetylglucosamine (GIcNAc), N- 

72. (Previously Presented) The pneumococcal saccharide according to claim 54, wherein A is —>4)--D-GlcNAcp-(1 —>4)-[Gro-(2—>P—>3)]--D-Galp-(1—>4)--L-Rhap-(1—>).

73. (Currently Amended) The pneumococcal saccharide according to claim [[56]]71, wherein the monosaccharide derivative is N-acetylglucosamine.

74. (Previously Presented) The immunogenic composition according to claim 64, wherein the carrier protein is exotoxin A from P. aeruginosa (EPA).

75. (Previously Presented) The immunogenic composition according to claim 64, further comprising an adjuvant.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 1/27/2022 in which claims 53 and 56 are canceled, claims 51 and 55 are amended to change the scope and breadth of the claims. No claims are newly added. In view of the Examiner’s amendment above, claims 58-63 are canceled and claims 51, 52, 54, 55 and 64-75 are pending in the instant application and are found to be allowable.

Claims 51, 55 and 64 are allowable. The restriction requirement between inventions I, II and III, as set forth in the Office action mailed on 12/31/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Specifically, the restriction requirement of 12/31/2020 is withdrawn due to all claims directed to inventions II and III being canceled. In view of the withdrawal of the restriction requirement as to the linked inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
This application is a National Stage Application of PCT/EP2018/069355, filed on 7/17/2018.  The instant application claims foreign priority to GB 1711637.7 filed on 7/19/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 12/10/2019.
Withdrawn Rejections and Reasons for Allowance
All rejection(s) of record for claim(s) 53 and 56 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 1/27/2022, with respect to the rejection of claim 64 under 35 U.S.C. § 112(b) for indefiniteness, has been fully considered and is persuasive. Applicant has amended the claims to recite a proper Markush group. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 1/27/2022, with respect to the rejection of claim 55 under 35 U.S.C. § 101 for claimed patent ineligible subject matter, has been fully considered and is persuasive. Applicant has amended claim 55 to specifiy that the oligosaccharide is a hybrid oligosaccharide, which is not found in nature. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 1/27/2022, with respect to the rejection of:
Claims 51, 64-67 and 75 under 35 U.S.C. 102(a)(2) as being anticipated by Forrest et al., (WO2017173415, March 2017), as evidenced by Ravenscroft et al., (Carb. Res., 2017);

Claim 74 under 35 U.S.C. 103 as being unpatentable over Forrest et al., (WO2017173415, March 2017), as evidenced by Ravenscroft et al., (Carb. Res., 2017), in view of Damotharan et al. (US 2016/0067325); and
Claims 52, 54 and 68-73 under 35 U.S.C. 103 as being unpatentable over Forrest et al., (WO2017173415, March 2017), as evidenced by Ravenscroft et al., (Carb. Res., 2017), in view of Faridmoayer et al. (WO 2016/020499, pub 2/2016), has been fully considered and is persuasive.  The rejection is hereby withdrawn. Forrest/Ravenscroft represents the closest applicable prior art where serotype 23B capsular oligosaccharide of S. pneumoniae being conjugated to a carrier protein is known, where the inherent structure of serotype 23B capsular oligosaccharide is —>4)--D-Glcp-(1 —>4)-[Gro-(2—>P—>3)]--D-Galp-(1—>4)--L-Rhap-(1—>. However, the claimed structure is a hybrid oligosaccharide which is not inherently the same as that disclosed by Forrest/Ravenscroft. While, Faridmoayer discloses in the prior art means of preparing such hybrid oligosaccharides, in order to perform the method of Faridmoayer, one would require the knowledge of the detailed structure of the serotype 23B capsular oligosaccharide. While the structure of the serotype 23B capsular oligosaccharide was known to nature, as of the instant effective filing date, said structure was not known to man. One of ordinary skill in the art would not be able to modify an unknown structure using the method of Faridmoayer, thus the instant claims are found to be novel and non-obvious over the prior art.

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
	/DALE R MILLER/           Primary Examiner, Art Unit 1623